Title: The American Commissioners to the Committee of Secret Correspondence, 17[–22] January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
Paris. Jany. 17[–22]. 1777.
We joined each other at this place on the 22d. of December and on the 28th. had an Audience of his Excellency the Count De Vergennes, one of his most Christian Majesty’s principal Secretarys of State and Minister for Foreign Affairs. We laid before him our Commission with the Articles of the proposed Treaty of Commerce. He assured us of the protection of his Court, and that due Consideration should be given to what we offered.Soon after we presented a Memoire on the present situation of our States, drawn up at the Ministers request, together with the Articles of general Confederation and the Demand for Ships of War agreable to our Instructions. Copies of all these Papers were given by us to the Count D’Aranda his Catholic Majestys Ambassador here, to be communicated to his Court.
We are promised an Answer from this Court, as soon as they can know the Determination of Spain, with which they mean to act in perfect Unanimity.
In the mean time we are endeavouring to expedite several Vessels laden with Artillery, Arms, Ammunition and Cloathing, which we hope will reach you in time for the Campaign, tho’ unfortunately one Vessel which Mr. Dean had sent so laden has put back after having been three Weeks at Sea. She is however now sail’d again.
The Ports of France, Spain, and Florence (that is Leghorn in the Mediterranian) are open to the American Cruisers, upon the usual Terms of Neutrality.
We find it essential to the establishment and maintenance of your commercial Credit in Europe, that your Concerns of that kind should be in the Hands of the most respectable men in the different Countries. From the Observations we have made, Mr. Myrtle is not of that Description and we are sorry to say that the irregularities of Mr. Thomas Morris renders it absolutely necessary that some other person shoud be immediately appointed in his place.We also think it adviseable that you should be so far upon your guard with respect to Monsr. Pennet, as not to deviate from the original Contract made with him; as we cannot learn that he is known to be a Person of Substance. At the same time it is justice to say that he appears to be active, industrious and attentive to your Interests. He is indeed connected with a very good House in Nantes, M. Gruel, but we know not the Terms of that Connection, or how far Mr. Gruel is answerable.
It seems to us that those houses which are connected in great Britain are to be avoided.
It would be useful if we had some blank Commissions for Privateers: and we therefore wish that some may be sent us by the first opportunity.As Vessels are almost daily arriving from America at the Ports here, we conceive advices of the Proceedings in the Campaign might be frequently contrived to us, so as to enable us to contradict the exaggerated representations made by the English of their Successes; which standing uncontroverted have a considerable influence upon our Credit, and upon our Cause.
Great efforts are now making by the British Ministry to procure more Troops from Germany. The Princes in Alliance with France have refused to lend any, or to enter into any Guarantee of Hanover which England has been mean enough to ask, being apprehensive for that Electorate if she should draw from it more of its Troops. Four more Regiments, two of them to be Light Horse, are raising in Hesse, where there has been an Insurrection on account of Drafting the People; and now great sums of Money are distributed for procuring Men. They talk of 10,000 Men in all to be sent over this Spring.These things do not look as if England was very confident of Success in the next Campaign without more Aid.
The Hearts of the French are universally for us, and the Cry is strong for immediate War with Britain. Indeed every thing tends that way, but the Court has its reasons for postponing it a little Longer. In the mean time preparations for it are making. They have already a Fleet of 26 Sail of the Line, mann’d and fit for Sea; Spain has 17 Sail in the same state, and more are fitting with such Diligence, that they reckon to have 30 sail in each Kingdom by the month of April.
This must have an immediate good Effect in our favour, as it keeps the English Fleet at Bay, coops up their Seamen, of whom they will scarce find enough to man their next set of Transports, will probably keep Lord Howe’s Fleet more together for fear of a Visit, and leave us more Sea Room to prey upon their Commerce, and a freer Coast to bring in our Prizes, and also the supplies we shall be able to send you in consequence of our agreement with the Farmers general, which is, that the Congress shall provide, purchasing bona fide at the lowest price possible, 20 thousand Hogsheads of Tobacco in Virginia and Maryland at the Publick Warehouses in those States, for the Ships which they the Farmers general shall send, and that those Tobaccoes shall be brought to France at their Risque and in their Ships. They understand the Price is not likely to exceed 3 or 4 french Sous in America; but we do not warrant that it shall cost no more, tho’ we hope it will not. Upon these Conditions we are to have half the supposed price advanc’d immediately and the Opportunity of Shipping Warlike stores on board their Ships at your Risque and paying reasonable Freights: the rest is to be paid as soon as advice is received that the Tobacco is Shipt.
The Desire of getting Money immediately to command the preparatives for the ensuing Campaign, and of interesting so powerful a body as the Farmers general, who in fact make the most Efficient part of Government here, and the absolute part in all Commercial and money’d Concerns, induced us to concede these Terms which may possibly in the Estimate of the price of the Tobacco be low; but which upon the whole we judg’d necessary, and we hope will be advantageous.
So strong is the inclination of the wealthy here to assist us that since this Agreement we are offered a Loan of two Millions of Livres, without Interest, and to be repaid when the United States are settled in Peace and Prosperity; No Conditions or Securities are required, not even an Engagement from us. We have accepted this generous and noble Benefaction. 500,000 Livres or one Quarter is to be paid into the Hands of our Banker this Day, and 500,000 more every three Months.
As the Ships we were ordered to hire or buy from this Court cannot be obtain’d, it being judg’d absolutely necessary to keep their whole Naval force ready at home in case of a Rupture, we think of purchasing some else where, or of building, in order as far as possible to answer the Views of the Congress. Of this we shall write more fully in our next.
In the mean time, we cannot but hint, that this seems to us a fair Opportunity of supporting the Credit of the Paper Money you borrow; as you may Promise payment in Specie of the Interests, and may draw upon us for the same with all Confidence.
We cannot for several weighty Reasons be more explicit at present; but shall hereafter.
Present our Dutiful Respects to the Congress and assure them of our most faithful Services. We are Gentlemen Your most Obedient Servants
B FranklinSilas DeaneArthur Lee
Duplicate

P.S. Jan. 22. Our Agreement with the Farmers general is not yet signed, and perhaps some small Changes may be made in it; but as those will probably not be very material, we wish measures may be taken immediately for the purchase of the Tobacco. We shall send by the next Opportunity a Copy of the Contract.
We have receiv’d the Five hundred thousand Livres mentioned above, it is now at our Disposal in the Hands of our Banker; who has orders to advance us the second Payment if we desire it, and he is ready to do it. We are on the Strength of this, in Treaty for some strong Ships.
10,000 French Troops are on their March to Brest. But America should exert herself as if she had no Aid to Expect but from God and her own Valour. Another Campaign will ruin her Enemies.

 
Notations: Copy No 3 / Franklin Deane Lee to the Comttee Jany. 17–22 1777
